NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 31, 2022*
                                 Decided June 1, 2022

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 21‐1864

PETER GAKUBA,                                   Appeal from the United States District
     Plaintiff‐Appellant,                       Court for the Southern District of Illinois.

      v.                                        No. 19‐cv‐437‐NJR

DAVID RAINS, et al.,                       Nancy J. Rosenstengel,
     Defendants‐Appellees.                 Chief Judge.
                                       ORDER

       Peter Gakuba, formerly an Illinois prisoner at Robinson Correctional Center,
appeals the entry of summary judgment for the prison officials who, he alleged, denied
him access to the courts. After taking evidence, the district court concluded that Gakuba
had failed to exhaust his administrative remedies because he did not properly file a
grievance. We affirm.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21‐1864                                                                          Page 2

       Gakuba sued prison officials under 42 U.S.C. § 1983 for, among other claims,
interfering with his access to the courts by preventing him from making photocopies of
legal documents, in violation of the First Amendment. In particular, he objected to the
warden allegedly telling him: “No more legal expenses.” The defendants moved for
summary judgment, arguing that Gakuba failed to exhaust his administrative remedies
because he did not follow the prison grievance process. 42 U.S.C. § 1997e(a). The district
court accepted documentary evidence and held a hearing (by videoconference) to
resolve the issue. See Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008).

        At the hearing, the parties discussed several grievances but agreed that just one
could have exhausted the claims in this case: a grievance of April 12, 2017, in which
Gakuba complained that the warden ordered him not to make any more copies of legal
documents at the prison’s expense. Gakuba testified that he filed two copies of this
grievance by placing one in his housing unit’s grievance box and, at the same time,
mailing the other directly to the Administrative Review Board of the Illinois
Department of Corrections. Gakuba elaborated that he generally filed grievances in this
manner, and that he thought it was particularly important to do so with this grievance
because it was against the warden, who was unlikely to sustain a grievance against
himself. The Board returned the grievance to Gakuba; the form had a checked box aside
the response “no justification provided for additional consideration” with the notation,
“not a grievance but a request.” Gakuba testified that he received no response to the
grievance he had placed in his unit’s box, something he found unsurprising given an
alleged pattern of prison staff at Robinson ignoring his grievances. The defendants,
however, submitted the grievance filed with the Board and authenticated records that
showed no copy of that grievance filed by Gakuba at the prison. They asked the court to
infer that Gakuba had improperly taken his grievance straight to the Board.

       The court entered judgment for the defendants, finding that Gakuba did not file
the grievance within his prison first, as Illinois regulations require. ILL. ADMIN. CODE tit.
20 § 504.810. Accepting the defendants’ evidence as accurate, the court did not credit
Gakuba’s contrary testimony that he had placed a copy of the grievance in his unit’s
grievance box but it went missing.

       The court also rejected Gakuba’s argument that the grievance process was
functionally unavailable to him: He appeared familiar with, and able to follow, the
required process, as demonstrated by his testimony and the evidence of many properly
filed grievances. Even if the warden would probably deny his grievance, the regulations
did not allow him to proceed directly to an appeal. See id. § 504.870(a). Gakuba timely
No. 21‐1864                                                                          Page 3

moved to alter or amend the judgment under Federal Rule of Civil Procedure 59(e), and
the court denied the motion because he identified no legal or factual errors and did not
cite new evidence that he had properly exhausted.

       On appeal, we review the district court’s findings of fact for clear error and its
legal conclusions de novo. Ramirez v. Young, 906 F.3d 530, 533 (7th Cir. 2018). The Prison
Litigation Reform Act requires a prisoner to exhaust administrative remedies before
suing, 42 U.S.C. § 1997e(a), but “it is the prison’s requirements…that define the
boundaries of proper exhaustion.” Jones v. Bock, 549 U.S. 199, 218 (2007). Thus, Illinois
law governs how Gakuba was required to grieve the warden’s alleged ban on further
legal expenses. See Lockett v. Bonson, 937 F.3d 1016, 1025 (7th Cir. 2019).

       Gakuba argues, first, that the district court should have credited his testimony
that he filed a grievance at Robinson but it was intercepted. We can upend the district
court’s credibility assessment only if it is completely without foundation. See Pavey v.
Conley, 663 F.3d 899, 904 (7th Cir. 2011) (citing United States v. Norris, 640 F.3d 295, 297
n.1 (7th Cir. 2011). Here, however, the prison’s logs showed that it had records of many
grievances from Gakuba, but not of this one. The district court was not required to
credit Gakuba’s testimony at the Pavey hearing over contrary evidence.

        Gakuba alternatively contends that administrative remedies were unavailable to
him. First, he says that, because the Board’s vague response did not instruct him on
how to proceed, he should be excused from any further missteps like the plaintiff in Hill
v. Snyder, 817 F.3d 1037 (7th Cir. 2016). In that case, we concluded that the grievance
process was not available to an Indiana prisoner who sued after the prison refused to
process his grievance based on what we called “his deviation from an unannounced
rule.” Id. at 1040. In Hill, however, the plaintiff attempted to follow proper procedure
and “did as much as the grievance policy required of him.” Id. Here, Gakuba filed an
original grievance with the appellate body, in violation of required procedure. The
Board’s response is not what prevented him from properly exhausting.

       Gakuba also insists that administrative remedies were unavailable because
prison staff intentionally discarded the form he placed in his unit’s grievance box,
rendering his remedies unavailable. But because we accept the district court’s finding
that he filed this grievance only with the Board, this argument cannot succeed.

       We have considered Gakuba’s other arguments, but none has merit.

                                                                                AFFIRMED